Name: Commission Regulation (EU) 2015/1362 of 6 August 2015 amending Annex III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of silicon dioxide (E 551) in extracts of rosemary (E 392) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  health;  marketing;  consumption;  foodstuff;  chemistry
 Date Published: nan

 7.8.2015 EN Official Journal of the European Union L 210/22 COMMISSION REGULATION (EU) 2015/1362 of 6 August 2015 amending Annex III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of silicon dioxide (E 551) in extracts of rosemary (E 392) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex III to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in food additives, food enzymes, food flavourings, nutrients and their conditions of use. (2) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) An application for authorisation of the use of silicon dioxide (E 551) as an anti-caking agent added to powdered forms of the antioxidant food additive  extract of rosemary (E 392) was submitted on 27 October 2014 and was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) The use of silicon dioxide (E 551) as an anticaking agent would allow the powder extract of rosemary to remain free flowing over a longer period of time without massing/congealing during its shelf life, to be easier to handle and to be applied more efficiently when added to food. (5) The Scientific Committee for Food established a group ADI (Acceptable Daily Intake) level of not specified for silicon dioxide (E 551) and certain silicates (i.e. sodium, potassium, calcium, and magnesium silicates) when used as anticaking agents (3). That implies that it does not represent a hazard to health at the levels necessary to achieve the desired technological effect. The additional exposure of the consumer to silicon dioxide when used as anticaking agent in extract of rosemary would remain limited. (6) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the Authority in order to update the Union list of food additives set out in Annex III to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. (7) Since the authorisation of the use of silicon dioxide (E 551) in extracts of rosemary (E 392) constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the Authority. (8) It is therefore appropriate to authorise the use of silicon dioxide (E 551) as an anti-caking agent in extracts of rosemary (E 392). (9) Annex III to Regulation (EC) No 1333/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from the moment of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Report from the Scientific Committee for food, 25th series, 1990. ANNEX In Part 2 of Annex III to Regulation (EC) No 1333/2008, the following entry is inserted after the first entry for food additive E 551, Silicon dioxide: E 551 Silicon dioxide 30 000 mg/kg in the preparation Dry powdered extracts of rosemary (E 392)